Egan, J.
We are compelled to set aside so much of the judgment of the court below as charges the administrator appellant, personally and otherwise, with the value of the sugar and molasses inventoried. Whether the administrator is chargeable with the fruits of the planting partnership, and to what extent, depends upon the inquiry into which the court a qxta refused to go. This was error. The appellant should have been allowed to offer the evidence, to the rejection of which he took his several bills of exception, and which related to the expenses of the planting partnership and the advances and privileged charges, both against the partnership and the share of the deceased. The administrator was not concluded by the inventory, and should have been permitted to show that property in it never came into his possession. He is not shown to have been present when it was taken nor to have signed it. The judgment of the court is therefore avoided and reversed as it charges the administrator personally or otherwise with the value of the sugar and molasses inventoried, and the cause remanded for inquiry as to these and the planting partnership expenses in accordance with the principles, of this decree. In other respects the judgment is affirmed, opponent to pay costs of appeal.